ORDER
The Office of Attorney Ethics having filed a petition with the Court seeking the immediate temporary suspension of DAVID B. THOMAS of CHATHAM, who was admitted to the bar of this State in 1972, for failure to cooperate in an ethics investigation as required by Rule l:20-3(g)(3), and good cause appearing;
It is ORDERED that pursuant to Rule l:20-3(g)(4), DAVID B. THOMAS is temporarily suspended from the practice of law, effective immediately and until the further order of this Court; and it is further
ORDERED that DAVID B. THOMAS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that DAVID B. THOMAS comply with Rule 1:20-20 dealing with suspended attorneys.